QUAYLE ACTION

The reply filed on April 22, 2021 has been entered. Upon further review, additional informalities have been discovered that need to be addressed. These informalities are presented below.

Terminal Disclaimer
The Terminal Disclaimer filed on November 19, 2020 has been received and will be reviewed in view of the newly-submitted Power of Attorney filed on April 22, 2021.

Drawings
The drawings are objected to because of the following informalities:
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (e.g., see the second paragraph on page 7).
In Figure 6, the lead line for numeral 34 appears to be inaccurate and/or it is unclear as to what is being indicated thereby, and it is suggested to simply add an arrowhead at the end of this lead line to clearly generally indicate the pivoting means.
In Figure 7, the lead line for numeral 76 should be extended to contact the axis line for clarity.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
The disclosure is objected to because of the following informalities:
On page 3, line 6, in the recitation “DE-PS 38 31 957”, “-PS” is unclear as to what it refers, and it seems that it should be removed so as to read --DE 38 31 957-- or the like for clarity.
On page 6, line 1, --of-- is missing and should be inserted after “view”; in line 10, --of-- is missing and should be inserted after “view”; in line 18, --of-- is missing and should be inserted after “view”; in line 29 to page 7, line 2, the recitation “individual containers or individual ampules” is unclear as to whether or not they refer to the container products 12, and it seems that the subject lines should be rewritten as follows:
--The individual containers 12 or individual ampules 12 are connected to one another by way of the remaining intermediate wall webs 16 of the frame waste 14. The intermediate wall webs 16 make it possible for the respective container product 12 to be separated from the other containers 12 which remain in the block in the manner of a twist-off motion.--.
	Similarly, page 8, lines 15-17 should be rewritten as follows:
12 with the frame waste surrounding them or some other definable number of interconnected ampules 12 could be worked with the separating device according to the invention.--.
On page 10, last line, it seems that “product blocks 10” should be changed to        --frame assembly 10-- for clarity and consistency, particularly given its subsequent occurrence in the sentence.
On page 11, line 13, --72-- should be inserted after “cylinders” for clarity.
On page 12, line 8, “counterclockwise” is inaccurate, particularly in view of the use of “counterclockwise” in line 1, and it seems that the subject recitation should be changed to --clockwise--; in line 20, “76” is inaccurate and should be changed to --82--.

Allowable Subject Matter
Claims 1-4, and 6-17 are allowable over the prior art of record (please note that the Terminal Disclaimer has yet to be reviewed again in view of the submission of the Power of Attorney referenced above).

Conclusion
This application is in condition for allowance except for the formal matters described above. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
September 21, 2021